Appeal from an order of the Family Court, Oneida County *1120(Frank S. Cook, J.), entered August 22, 2005 in a proceeding pursuant to Social Services Law § 384-b. The order adjudged that the child is an abandoned child and terminated the parental rights of respondent.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Petitioner established by clear and convincing evidence that respondent abandoned his child by failing to visit him or to communicate with him or petitioner, although able to do so, during the six-month period immediately preceding the filing of the petition (see Social Services Law § 384-b [5] [a]; Matter of Anthony T., 35 AD3d 1201 [2006]). Even crediting the testimony of respondent that he visited with his child in a parking garage for 10 to 15 minutes on six different occasions after the scheduled visits between the child and his mother, Family Court properly determined that such insubstantial contact does not preclude a finding of abandonment (see Matter of William N., 17 AD3d 1158, 1159 [2005]; Matter of Kyle K., 13 AD3d 1162, 1163 [2004]). Furthermore, the subjective intent of respondent to seek custody of his child when respondent is released from prison is not sufficient to preclude a finding of abandonment (see Social Services Law § 384-b [5] [b]; Matter of Lindsey B., 16 AD3d 1078 [2005]). Present—Scudder, P.J., Hurlbutt, Smith, Lunn and Green, JJ.